Citation Nr: 0813088	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
wrist injury.

2. Entitlement to service connection for residuals of head 
injury and broken nose.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include adjustment disorder and 
post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2005 and August 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, which denied 
the benefits sought on appeal.  The issues have been 
recharacterized as they appear on the cover page of the 
instant decision.

The veteran presented testimony before the RO in September 
2006.  The transcript has been obtained and associated with 
the claims folder. 

The veteran filed a Motion to Advance on the Docket in 
January 2008.  The Board granted the motion in April 2008 as 
good and sufficient cause was shown.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  There is no evidence of any left wrist injury during the 
veteran's active military service nor is there any currently 
diagnosed residual thereof.


3.  There is no evidence of any head injury or broken nose 
during the veteran's active military service nor is there any 
currently diagnosed residuals thereof.

4.  An acquired psychiatric disorder, to include adjustment 
disorder and PTSD, was not incurred during the veteran's 
active military service.

5.  There is no evidence that the veteran suffered any dental 
trauma in service which resulted from a combat wound or other 
service trauma.  The veteran has been previously awarded 
noncompensable service connection for teeth numbers 2-9, 13-
16, 18-21, 24, 25, and 28 for purposes of receiving one-time 
correction VA outpatient dental treatment.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for residuals of a left wrist injury are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  The criteria for the establishment of service connection 
for residuals of a head injury and broken nose are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

3.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder, to include adjustment 
disorder and PTSD, are not met.           38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2007).

4.  The criteria for entitlement to service connection for 
residuals of dental trauma have not been met.  38 U.S.C.A. §§ 
1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in June 2005 and May 2006 letters, issued prior 
to the decisions on appeal, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claims.  The veteran 
indicated in August 2005 and April 2006 that he had no 
further evidence to submit in support of his claims.

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006 and May 2006.  The case was last readjudicated in a July 
2007 statement of the case (SOC) and a July 2007 supplemental 
statement of the case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
private and VA treatment records, a VA examination report, 
Morning and Sick Reports, and the transcript from the 
September 2006 RO hearing.  

The veteran attempted to obtain service medical records which 
he claimed were outstanding and would support his claims.  In 
March 2007, the National Personnel Records Center (NPRC) 
indicated that if such records were stored in their facility 
they were kept in an area that sustained the most damage 
during a July 1973 fire and may have been destroyed.  The 
NPRC attached copies of available service medical records.  
In April 2007, the NPRC provided copies of morning and sick 
reports of the 2509th AAF Base Unit from October through 
November 1945.

The veteran's representative has argued that VA has a 
'heightened duty' to assist the veteran in development of his 
case, as service medical records are unavailable.  However, 
the Board notes the veteran's service medical records were 
previously associated with the claims folder in May 1951.  VA 
Form 3-4570 contains copies of the veteran's enlistment and 
separation examinations, treatment notes dated between 1943 
and 1945, and hospitalization reports dated between June 1943 
and April 1944.   There is no indication that these records 
are incomplete.  

The RO attempted to obtain inpatient clinical records for the 
claimed injuries from January 1945 to December 1945 from the 
hospital at the Big Spring Air Force Base (AFB), Texas.  In 
March 2006, the NPRC indicated that the index of retired 
records did not list such a hospital.  Any further efforts to 
obtain outstanding service medical records, if any, would be 
futile.  38 C.F.R. § 3.159(c)(2).

The veteran testified in September 2006 that he also 
attempted to obtain private treatment records from Hall 
Bennett Hospital and Copper Clinic Memorial Hospital in 
support of his claims.  However, he indicated that the 
facilities closed in 1945 and their treatment records were 
destroyed after 10 years.  The veteran additionally testified 
that he sought treatment post-service from Dr. B and Dr. W, 
but they were both deceased and their records were no longer 
available.  Any further efforts to these records would be 
futile.  38 C.F.R. § 3.159(c)(1).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Service Connection

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Residuals of Left Wrist and Head Injuries and a Broken Nose

The veteran contends that he has left wrist, head, and nose 
disorders as result of active duty service.  Specifically, he 
claims that he sustained injuries to his left wrist and head, 
as well as a broken nose, when a loose bomb hit him during a 
bombardier training flight.  Having carefully considered the 
veteran's claims in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claims and the appeals as to these 
issues will be denied.

In this regard, the veteran's service medical records are 
wholly devoid of complaints or treatment for injuries to left 
wrist, head, and nose.   The veteran at one point had 
asserted that he also sustained injury to his left leg during 
the same incident.  While there is record of treatment for 
acute cellulitis of the left leg in April 1944, it is devoid 
of mention of an injury from a loose bomb or treatment for 
left wrist, head, and nose injuries.   

An Enlisted Record and Report of Separation did show that the 
veteran was an Aerial Gunner; however, it revealed that he 
did not participate in any battles or campaigns.  The record 
further reveals that he did not receive any wounds in action.  
The December 1945 separation examination was negative for any 
injuries to the left wrist, head, or nose.  Morning Reports 
for November 29, 1945, simply show the veteran was 
transferred to Mitchell Field for discharge from service.

Post-service, the veteran has not sought treatment for any 
left wrist disorders.  The veteran did complain of dizziness 
and confusion beginning in 2003, but treatment notes from Dr. 
ELD show he was undergoing daily blood sugar testing for 
diabetes.  
There was no indication that it was the result of any head 
injury.  Dr. DJM linked complaints of dizziness to anxiety, 
stress, and PTSD from an incident involving the police in 
2003.

A September 2003 magnetic resonance imaging (MRI) report of 
the brain found no acute abnormality.  There were small old 
lacunar infarcts and age related changes.  

During VA examination in September 2005, the veteran reported 
a history of injuries to his left wrist and scalp during the 
bomb incident.  There were no associated physical findings 
noted in the examination report.  

VA outpatient treatment records dated in July 1999 show the 
veteran reported a history of a nasal fracture.  While the 
veteran was diagnosed with nasal obstruction, it was not 
definitively attributed to such a fracture.  Further, as 
noted above, there was no evidence of a nasal fracture in 
service.  Additional VA outpatient treatment simply records 
note a history of rhinitis and deviated septum.  There is no 
objective evidence of a nasal fracture, to include 
radiographic reports.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Such is the case in the 
instant matter as there is no currently diagnosed left wrist 
or head disorder, nor one associated with a nasal fracture.  

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  
The regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  

Because none of the requirements in subsections (A), (B), or 
(C) are met with regard to the claims for service connection 
for residuals of left wrist and head injuries and a broken 
nose, it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claims in this case.  
38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  

While the veteran contends that residuals of left wrist, 
head, and nose injuries have been present since his period of 
active military service and related thereto, his statements 
do not constitute competent evidence of a medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claims, and 
the appeals must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Acquired Psychiatric Disorder

The veteran contends that he has an acquired psychiatric 
disorder, to include adjustment disorder with mixed anxiety 
and depressed mood and PTSD, as result of active duty 
service.  Specifically, he claims that his mental health 
disorders are due to the incident in service when a loose 
bomb hit him during a bombardier training flight.   He 
alternatively claims they are the result of his combat 
military occupational specialty (MOS) during service.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

In this regard, as found above, the veteran's service medical 
records are negative for any injuries sustained during a 
bombardier training flight.  Further, they are wholly devoid 
of complaints, treatment, or diagnoses of an acquired 
psychiatric disorder. Post-service, the veteran was first 
diagnosed with depression, PTSD, and adjustment disorder with 
mixed anxiety and depressed mood in 2003, which is outside 
the one-year presumptive period for psychoses.  38 C.F.R. 
§§ 3.307, 3.309.  

It appears there is a 58-year evidentiary gap in this case 
between the veteran's active service and the earliest medical 
evidence of depression, PTSD, and adjustment disorder with 
mixed anxiety and depressed mood in 2003.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board must consider all 
the evidence including the availability of medical records, 
the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any 
other relevant facts in considering a claim for service 
connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that an acquired psychiatric was the 
result of military service which in turn resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of depression, PTSD, and adjustment 
disorder with mixed anxiety and depressed mood, between the 
period of active military service and the diagnoses in 2003 
is itself evidence which tends to show that an acquired 
psychiatric disorder did not have its onset in service or for 
many years thereafter.

The Board notes the veteran has been diagnosed with PTSD, 
which he claims is the result of his combat MOS.  
Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  
  
First, while an Enlisted Record and Report of Separation 
shows that the veteran was an Aerial Gunner, it reveals that 
he did not participate in any battles or campaigns.  This 
record further shows that he did not receive any wounds in 
action.  He also did not receive any combat decorations or 
citations.  He was awarded the American Campaign and Victory 
Medals.  WD AGO Form 53-55 reveals the veteran had no service 
outside the continental United States. 

Second, there is no record of the bomb incident during 
service.  Third, PTSD has been attributed to a 2003 incident 
involving the police.  Records from Dr. PS show the veteran 
complained of worry, anxiety, and flashbacks after the June 
2003 incident.  The veteran indicated that seeing police 
lights or hearing police sirens would trigger recall of the 
event.  There was no mention of any in-service events.

Finally, because there is no evidence that the veteran 
suffered an event, injury, or disease in service or any 
indication that the claimed acquired psychiatric disorder, to 
include adjustment disorder and PTSD, may be associated with 
such, it is not necessary to obtain a medical examination or 
medical opinion in order to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

Although the Board acknowledges the veteran's service and 
sacrifice for his country, the Board must apply the law as it 
exists, and the Board is bound by the laws codified in Title 
38 of the United States Code and Code of Federal Regulations, 
which govern veterans' benefits administered by the Secretary 
of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the 
Board must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant]'", quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992)).  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57.  

II. Dental Claim

The veteran contends that he is entitled to service 
connection for residuals of dental trauma.  Specifically, he 
asserts that he sustained damage to multiple teeth when a 
loose bomb hit him during a bombardier training flight.  The 
Board has reviewed all the evidence set forth previously and 
finds that service connection for a dental disorder is not 
warranted.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.  

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b) 

Applying the above criteria to the facts in this case, the 
Board first finds that the veteran does not have one of the 
dental or oral conditions listed under  38 C.F.R. § 4.150 and 
further, that the criteria for service-connection solely for 
the purpose of determining entitlement to dental examinations 
or outpatient dental treatment have not been met.  38 U.S.C. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161.

In the present case, the veteran's service medical records 
are devoid of any maxillary dental loss due to trauma in 
service.  The veteran was missing right teeth numbers 8, 15, 
and 16 and left teeth number 2 upon examination for flying in 
August 1943.  During service, the veteran was simply treated 
for dental carries and defective fillings.  A March 1944 
physical examination revealed the veteran needed dental 
treatment for restorable carious teeth.

The Board will determine whether the veteran has met the 
requirements for entitlement to service connection for a 
dental disorder, for purposes of receiving VA outpatient 
treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.  The classes of eligibility for dental 
treatment are set forth in 
38 C.F.R. § 17.161.  See 38 U.S.C. § 1712.  Only three of 
those classes are potentially applicable in this case, which 
are analyzed below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the 
veteran does not have a dental disability subject to 
compensable service connection, as set forth under 38 C.F.R. 
§ 4.150.  As such, the veteran does not satisfy Class I 
criteria.  38 C.F.R. § 17.161(a).
 
At the time of the veteran's separation examination, he was 
noted to be in Class II for dental rating purposes.  Under 38 
C.F.R. § 17.161(b)(2), those veterans have a service-
connected noncompensable dental condition or disability shown 
to have been in existence at time of discharge from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (1) they were 
discharged under conditions other than dishonorable from a 
period of active military service of not less than 180 days; 
(2) application for treatment was made within one year after 
such discharge; and (3) a VA dental examination is completed 
within 14 months after discharge, unless delayed through no 
fault of the veteran.  

The veteran's service shows that he served for more than 180 
days, from April 1943 to December 1945, and that he was given 
an honorable discharge.  In June 1951, the veteran was 
awarded noncompensable service connection for teeth numbers 
2-9, 13-16, 18-21, 24, 25, and 28 for purposes of receiving 
one-time correction VA outpatient dental treatment.  It is 
not clear whether the veteran in fact had the scheduled 
dental examination and follow-up treatment for carious teeth.  
However, an Authorization to Report dated in October 1951 
shows the time for the veteran to report for dental treatment 
expired in December 1951.  As the veteran was discharged from 
service before October 1, 1981, the application for such 
treatment must have been made within one year after his 
discharge from active service.  He filed the instant claim in 
January 2006.  Thus, he does not meet the Class II criteria.  
38 C.F.R. § 17.161(b)(2)(i); see 38 U.S.C.A. § 1712(a)(1)(B).  

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental 
condition which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
There is no evidence of dental trauma in service.  As such, 
the veteran does not meet the Class II (a) criteria for 
service connection for a noncompensable dental condition 
which resulted from combat wounds or other service trauma.  
38 C.F.R. § 17.161(c); see 38 U.S.C.A. § 1712(a)(1)(B).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for 
residuals of dental trauma.  The veteran's claim for 
residuals of a dental injury do not fall under the categories 
of compensable dental conditions set forth in 38 C.F.R. 
§ 4.150, and the veteran does not meet the requirements under 
38 C.F.R. § 17.161 for service connection for the limited 
purpose of receiving VA treatment.  As such the claim is 
denied. 

ORDER

Entitlement to service connection for residuals of a left 
wrist injury is denied.

Entitlement to service connection for residuals of head 
injury and broken nose is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include adjustment disorder and PTSD, is denied.

Entitlement to service connection for residuals of dental 
trauma, is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


